United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
KENNERSVILLE HEALTH CARE CENTER,
Kennersville, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0835
Issued: October 4, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 12, 2019 appellant, through counsel, filed a timely appeal from a January 23,
2019 merit decision and a February 22, 2019 nonmerit decision of the Office of Workers’
Compensation Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act2
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish a right knee
condition causally related to the accepted April 26, 2017 employment incident; and (2) whether
OWCP properly denied appellant’s request for reconsideration of the merits of her claim pursuant
to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On June 20, 2017 appellant, then a 49-year-old medical technician, filed a recurrence of
disability claim (Form CA-2a) alleging wage loss under OWCP File No. xxxxxx684.3 She alleged
that she suffered a recurrence on April 26, 2017 when she overextended her right knee when
transporting a gurney from room to room and having to lift heavy materials. Appellant stopped
work on April 27, 2017 and returned to regular duty on April 28, 2017. The employing
establishment indicated that it appeared that she was describing a new incident and injury, rather
than a recurrence of disability. It also noted that appellant had a service-connected medical
condition for the same knee. As a new employment incident was implicated, OWCP converted
the recurrence claim to a new traumatic injury claim (Form CA-1) and assigned OWCP File
No. xxxxxx144.
OWCP received physical therapy notes dated from July 7 to August 1, 2017.
In a report dated August 30, 2017, Dr. William T. Mason, a Board-certified internist, noted
that appellant’s history of injury included a right knee injury from a fall that occurred 20 years
prior when she was in the military service. He opined that she had early right knee arthritis and
chondromalacia patella. In a November 30, 2017 report, Dr. Mason assessed arthritic changes in
the lateral aspect of the patella of appellant’s right knee.
A February 20, 2018 magnetic resonance imaging (MRI) scan of appellant’s right knee
read by Dr. Jerry Burke, Board-certified in occupational medicine, demonstrated a horizontal tear
of the lateral meniscus and moderate osteoarthritis of the patellofemoral joint.
In a development letter dated April 17, 2018, OWCP advised that, while appellant had filed
a notice of recurrence of disability (Form CA-2a) under OWCP File No. xxxxxx684, it had been
determined that she sustained a new traumatic event on April 26, 2017. Therefore, appellant’s
claim was converted to a claim for new traumatic injury, assigned OWCP File No. xxxxxx144.
OWCP also informed her that additional factual and medical evidence was needed to establish her
claim. It advised appellant of the type of additional evidence needed and afforded her 30 days to
submit the necessary evidence.
In an April 26, 2018 treatment note, Dr. Mason opined that appellant’s current condition
was related to an injury she sustained when she fell at the employing establishment in 2016. He
reported that she had right knee pain at the medial joint line. Dr. Mason recommended
3

Appellant’s claim in OWCP File No. xxxxxx684 pertained to an April 5, 2016 traumatic right knee injury when
helping an unconscious patient onto the floor while in the performance of duty. The claim was closed administratively
with minimal time lost from work.

2

arthroscopic surgery of the right knee for a probable meniscal tear to relieve appellant’s pain which
was caused or aggravated by the employment injury in 2016.
On May 15, 2018 OWCP received handwritten notes from Dr. Mason, which provided a
history of a fall in 2016 and diagnosed mild right knee arthritis and a meniscus tear.
By decision dated June 26, 2018, OWCP denied appellant’s claim. It found that the
medical evidence of record did not establish that the diagnosed condition was causally related to
the accepted April 26, 2017 employment incident. OWCP explained that Dr. Mason attributed
appellant’s right knee condition to a work injury in 2016, and not 2017.
On July 26, 2018 counsel requested an oral hearing before an OWCP hearing
representative. At the November 28, 2018 telephonic hearing, appellant testified that she served
in the U.S. Army from 1988 to 1990 and that during her service she fell and bruised her right knee.
She further explained that on April 26, 2017 she used an empty gurney to move three 20-pound
boxes of paper and sustained a right knee injury.
In a December 27, 2018 report, Dr. Ronald J. Gioffre, a Board-certified orthopedic
surgeon, noted appellant’s history of injury and treatment, including an injury to the right knee in
April 2016 and a second injury to her knee in 2017. He indicated that she had absolutely no
problem with her knee prior to these injuries. Dr. Gioffre also noted that appellant had a right knee
bruise in 1990, that she underwent a debridement and abrasion chondroplasty of her lateral tibial
plateau in 2000, and that she underwent right knee arthroscopic surgery on July 17, 2018. He
opined that her current condition was directly related to her employment injury. Dr. Gioffre
recommended a total knee arthroplasty and opined that the procedure would be directly related to
her employment injury. He explained that appellant had two separate injuries at the same place of
employment and otherwise she had not had any problems with her right knee in 28 years.
By decision dated January 23, 2019, OWCP’s hearing representative affirmed the June 28,
2018 decision. She noted that Dr. Gioffre did not explain how the accepted April 26, 2017
employment incident caused or contributed to a right knee condition, as he referenced prior knee
injuries and did not differentiate between those injuries and the effects of the April 26, 2017
employment incident.
On February 8, 2019 counsel requested reconsideration. He indicated that he was
submitting the December 27, 2018 report of Dr. Gioffre, which was not previously submitted or
considered.
By decision dated February 22, 2019, OWCP denied appellant’s reconsideration request.
It found that her reconsideration request neither raised substantive legal questions nor included
new and relevant evidence sufficient to warrant further merit review of her claim.

3

LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA 4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,5 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.8 First,
the employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time, place, and in the manner alleged. 9 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury. 10
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence sufficient to establish such causal relationship. 11 The opinion of the physician
must be based on a complete factual and medical background, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant. 12
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration, or precipitation,

4

Id.

5

J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
6

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
7

R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
8

R.B., Docket No. 17-2014 (issued February 14, 2019); B.F., Docket No. 09-0060 (issued March 17, 2009);
Bonnie A. Contreras, 57 ECAB 364 (2006).
9

S.F., Docket No. 18-0296 (issued July 26, 2018); D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

10

A.D., Docket No. 17-1855 (issued February 26, 2018); C.B., Docket No. 08-1583 (issued December 9, 2008);
D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra note 8.
11

See F.C., Docket No. 19-0594 (issued August 13, 2019); K.V., Docket No. 18-0723 (issued November 9, 2018).

12

See F.C., id.; I.J., 59 ECAB 408 (2008).

4

the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.13
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met her burden of proof to establish a right knee
condition causally related to the accepted April 26, 2017 employment incident.
Upon receipt of appellant’s notice of recurrence of disability (Form CA-2a) in OWCP File
No. xxxxxx684, OWCP properly converted her claim to a claim for traumatic injury, based upon
her allegations that she had overextended her right knee on April 26, 2017 while pushing a
gurney.14
In support of her claim, appellant submitted medical reports from Dr. Mason dated from
August 30, 2017 to May 15, 2018. In his August 30, 2017 report, Dr. Mason made reference to a
right knee injury from a fall that occurred 20 years prior when she was in the military service. He
indicated that appellant had early right knee arthritis and chondromalacia patella and a lateral
meniscus tear of the right knee. In his April 26, 2018 report and handwritten notes received by
OWCP on May 15, 2018, Dr. Mason indicated that appellant’s right knee condition was caused or
aggravated by a 2016 employment injury. The Board notes that these reports do not mention the
accepted employment incident of April 26, 2017. Dr. Mason’s reports are of no probative value
as they did not provide medical rationale, based on an accurate history of injury, that appellant had
a diagnosed right knee condition causally related to the accepted April 26, 2017 employment
incident.15
In a December 27, 2018 report, Dr. Gioffre referred to an April 2016 injury to appellant’s
right knee, and a second injury to her knee in 2017. While he opined that the right knee condition
was directly related to an employment incident, he provided no rationale to support a physiological
basis for his conclusion. The Board has held that a report is of limited probative value regarding
causal relationship if it does not contain medical rationale explaining how a given medical
condition/disability was related to employment factors. 16 The Board therefore finds that the report
of Dr. Gioffre is insufficient to establish appellant’s claim.
OWCP received a February 20, 2018 MRI scan of the right knee, which was interpreted by
Dr. Burke. The Board has also held that reports of diagnostic testing lack probative value, as they
do not provide an opinion on causal relationship between appellant’s employment duties and a

13
See F.C, id.; J.F., Docket No. 19-0456 (issued July 12, 2019); Federal (FECA) Procedure Manual, Part 2 -Claims, Causal Relationship, Chapter 2.805.3e (January 2013).
14

OWCP’s procedures provide at Federal (FECA) Procedure Manual, Part 2 -- Claims, Development of Claims,
Chapter 2.800.3(c)(2) (June 2011).
15

See I.B., Docket No. 19-0475 (issued July 19, 2019).

16

See Y.D., Docket No. 16-1896 (issued February 10, 2017).

5

diagnosed condition.17 As this report did not contain an opinion on causal relationship, it is
insufficient to establish the claim. 18
OWCP also received physical therapy notes dating from July 7 to August 1, 2017. Certain
healthcare providers such as physician assistants, nurse practitioners, physical therapists, and
social workers are not considered “physician[s]” as defined under FECA. 19 Consequently, the
medical findings and/or opinions of a physical therapist will not suffice for purposes of
establishing entitlement to FECA benefits. 20
As appellant has not submitted rationalized medical evidence to establish that her
diagnosed right knee condition was causally related to the accepted April 26, 2017 employment
incident, she has not met her burden of proof to establish entitlement to compensation benefits.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation at any time on his own motion or on application. 21
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument that: (1) shows that OWCP erroneously applied or interpreted a
specific point of law; (2) advances a relevant legal argument not previously considered by OWCP;
or (3) constitutes relevant and pertinent new evidence not previously considered by OWCP. 22
A request for reconsideration must also be received by OWCP within one year of the date
of OWCP’s decision for which review is sought. 23 If OWCP chooses to grant reconsideration, it
17

See J.M., Docket No. 17-1688 (issued December 13, 2018).

18

Id. See L.S., Docket No. 19-0135 (issued April 25, 2019).

5 U.S.C. § 8101(2) provides that under FECA the term “physician” includes surgeons, podiatrists, dentists,
clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as
defined by the applicable state law.
19

20

G.S., Docket No. 18-1696 (issued March 26, 2019); see M.M., Docket No. 17-1641 (issued February 15, 2018);
K.J., Docket No. 16-1805 (issued February 23, 2018); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay
individuals such as physician assistants, nurses, and physical therapists are not competent to render a medical opinion
under FECA).
21

5 U.S.C. § 8128(a); see O.G., Docket No. 18-0359 (issued August 7, 2019); see also D.L., Docket No. 09-1549
(issued February 23, 2010); W.C., 59 ECAB 372 (2008).
22

20 C.F.R. § 10.606(b)(3); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569
(issued December 9, 2008).
23

Id. at § 10.607(a).

6

reopens and reviews the case on its merits. 24 If the request is timely, but fails to meet at least one
of the requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits. 25
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
Counsel requested reconsideration, but he did not show that OWCP erroneously applied or
interpreted a specific point of law or advance a new and relevant legal argument not previously
considered by OWCP. Consequently, appellant is not entitled to a review of the merits of her
claim based on the first and second above-noted requirements under 20 C.F.R. § 10.606(b)(3).
With the reconsideration request, counsel submitted a copy of the December 27, 2018
report of Dr. Gioffre. Although he indicated that the report was not previously submitted or
considered, the Board notes that the December 27, 2018 report of Dr. Gioffre was previously
considered and addressed by OWCP in its January 23, 2019 decision. As Dr. Gioffre’s
December 28, 2018 report repeats evidence already in the case record, it is duplicative and
cumulative and fails to constitute relevant and pertinent new evidence.26 Therefore, this evidence
is insufficient to require OWCP to reopen appellant’s claim for consideration of the merits. 27 As
appellant did not submit relevant or pertinent new evidence in support of her request for
reconsideration, she is not entitled to a review of the merits of her claim based on the third abovenoted requirement under section 10.606(b)(3).
The Board accordingly finds that appellant has not met any of the requirements of 20 C.F.R.
§ 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review. 28
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a right knee
condition causally related to the accepted April 26, 2017 employment incident. The Board also
finds that OWCP properly denied her request for reconsideration of the merits of her claim
pursuant to 5 U.S.C. § 8128(a).

24

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

25

Id.

26

T.T., Docket No. 18-1682 (issued February 22, 2019); P.H., Docket No. 18-1020 (issued November 1, 2018);
L.H., 59 ECAB 253 (2007).
27

Id.; see also L.R., Docket No. 18-1780 (issued June 13, 2019).

28

C.C., Docket No. 18-0316 (issued March 14, 2019); M.E., 58 ECAB 694 (2007); Susan A. Filkins, 57 ECAB 630
(2006) (when a request for reconsideration does not meet at least one of the three requirements enumerated under
section 10.606(b), OWCP will deny the application for reconsideration without reopening the case for a review on the
merits).

7

ORDER
IT IS HEREBY ORDERED THAT the February 22 and January 23, 2019 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: October 4, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

